Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 1 of 15 Page ID
                                 #:5523




                                             Plowden Decl - Exh 4, Pg. 48
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 2 of 15 Page ID
                                 #:5524




                                             Plowden Decl - Exh 4, Pg. 49
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 3 of 15 Page ID
                                 #:5525




                                             Plowden Decl - Exh 4, Pg. 50
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 4 of 15 Page ID
                                 #:5526




                                             Plowden Decl - Exh 4, Pg. 51
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 5 of 15 Page ID
                                 #:5527




                                             Plowden Decl - Exh 4, Pg. 52
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 6 of 15 Page ID
                                 #:5528




                                             Plowden Decl - Exh 4, Pg. 53
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 7 of 15 Page ID
                                 #:5529




                                             Plowden Decl - Exh 4, Pg. 54
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 8 of 15 Page ID
                                 #:5530




                                             Plowden Decl - Exh 4, Pg. 55
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 9 of 15 Page ID
                                 #:5531




                                             Plowden Decl - Exh 4, Pg. 56
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 10 of 15 Page ID
                                  #:5532




                                              Plowden Decl - Exh 4, Pg. 57
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 11 of 15 Page ID
                                  #:5533




                                              Plowden Decl - Exh 4, Pg. 58
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 12 of 15 Page ID
                                  #:5534




                                              Plowden Decl - Exh 4, Pg. 59
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 13 of 15 Page ID
                                  #:5535




                                              Plowden Decl - Exh 4, Pg. 60
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 14 of 15 Page ID
                                  #:5536




                                              Plowden Decl - Exh 4, Pg. 61
Case 2:16-cv-08684-SVW-AFM Document 200-5 Filed 05/15/19 Page 15 of 15 Page ID
                                  #:5537




                                              Plowden Decl - Exh 4, Pg. 62
